Citation Nr: 1701479	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  07-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis prior to November 29, 2011.  

2. Entitlement to TDIU on a schedular basis from November 29, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985; and from December 2003 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted, in relevant part, service connection for lumbar myositis, cervical myositis, and right hip trochanteric bursitis and assigned 20, 10, and 10 percent evaluations, respectively, effective March 1, 2005.  As the Board indicated in its September 2013 decision/remand, the United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447(2009).  The Board found that as increased rating claims at that juncture were on appeal and as the evidence suggested the service-connected disabilities caused the Veteran to be unemployed, the issue of entitlement to TDIU was currently before the Board.  In the September 2013 decision the Board denied the increased rating claims for lumbar myositis, cervical myositis, and right hip trochanteric bursitis and remanded the TDIU claim for further development.  

In the September 2013 decision/remand, the Board also noted that the evidence of record appeared to raise a claim seeking service connection for residuals of a puncture wound injury to the right arm and referred it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As this issue has not been addressed by the AOJ, the Board continues to refer it to the AOJ for appropriate action.  

As indicated on the title page of this decision/remand and as will be further discussed below, the issue of entitlement to TDIU has been bifurcated.  VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

The Board notes that the claims file contains a VA Form 21-22, executed by the Veteran most recently in June 2011, appointing Disabled American Veterans (DAV) as his representative.  There is no indication in the file that the Veteran has revoked his representation by DAV.  

Although there is no post-remand appellate brief from DAV, there is no prejudice to the Veteran as the Board is remanding the issue of TDIU on an extra-schedular basis prior to November 29, 2011 and granting TDIU on a schedular basis from November 29, 2011.  Hence, there are no issues that are being denied herein, and the Veteran's representative will have an opportunity to submit appellate argument if the case is returned to the Board following completion of the remand directives.

The issue of entitlement to TDIU on an extra-schedular basis prior to November 29, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 29, 2011 the Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

From November 29, 2011 the schedular criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. § 4.16(a) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable determination to grant entitlement to TDIU on a schedular basis from November 29, 2011, which is the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for the following disabilities: generalized anxiety disorder, migraine headaches, lumbar myositis, cervical myositis, right hip trochanteric bursitis, hypertension, right thigh limitation of extension, right elbow lateral epicondylitis, chronic tonsillitis and rhinitis, and right thigh limitation of flexion.  From November 29, 2011 to December 14, 2014, he was assigned the following ratings for his service-connected disabilities: 30 percent for generalized anxiety disorder, 10 percent for migraine headaches, 20 percent for lumbar myositis, 20 percent for cervical myositis, 10 percent for right hip trochanteric bursitis, 10 percent for hypertension, 10 percent for right thigh limitation of extension, zero percent for right elbow lateral epicondylitis, zero percent for chronic tonsillitis and rhinitis, and zero percent for right thigh limitation of flexion.  

From November 29, 2011 to December 14, 2014, the Veteran had a single 40 percent rating for a service-connected disability, as the disabilities of the lumbar spine, cervical spine, right hip, limitation of extension of the right thigh, limitation of flexion of the right thigh, and the right elbow disability affect a single body system, which in the instant case is orthopedic.  As such, they are considered to be one disability for the purpose of determining entitlement to TDIU and have a combined rating of 50 percent.  38 C.F.R. § 4.16 (a).  Thus, from November 29, 2011 to December 14, 2014, the Veteran had a combined rating of 70 percent with at least one disability rated 40 percent or more.  He meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
Notably, effective July 31, 2014 he has a combined rating of 90 percent as his generalized anxiety disorder was increased to 70 percent effective July 31, 2014.  See October 2014 rating decision.  Effective December 15, 2014, he has a 100 percent combined rating as his generalized anxiety disorder was increased to 100 percent effective December 15, 2014 and his migraine headaches were increased to 50 percent effective December 15, 2014.  See May 2016 rating decision.  

Although effective December 15, 2014 the Veteran is in receipt of a 100 percent schedular rating for a single service-connected disability, the Court has held that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 293-94.  While he also has been granted SMC effective December 15, 2014 on account of his generalized anxiety disorder rated 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, the issue of TDIU is addressed for the entire period from November 29, 2011 in the event ratings for his service-connected disorders, particularly his total schedular rating for generalized anxiety disorder, are ever reduced or as the relevant effective dates are adjusted.  

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Here, the Veteran in the current appeal has a high school education and worked in construction for 10 years.  See May 2016 TDIU claim VA Form 21-8940, January 2015 VA form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits, and February 2016 VA examination.  He contends that he last worked in 2004 (while on active duty) and that he is unable to secure or follow any substantially gainful occupation due to all of his service-connected disabilities.  See May 2016 TDIU claim.  

In November 2011 the Veteran was afforded multiple VA examinations.  The examiner opined that the Veteran's service-connected lumbar spine disability, cervical spine disability, and right hip disability impacted his ability to work as he had to avoid carrying, lifting, and twisting in a semi-sedentary job.  

Although the October 2014 VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, the examiner noted that the Veteran's symptoms included near-continuous panic or depression affecting the ability to function independently, appropriately and effectively and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In December 2014 the Veteran again was afforded multiple VA examinations for his service-connected disabilities.  The examiner opined that the Veteran's service-connected right hip disability impacted his ability to perform any type of occupational task as it limited the Veteran's standing and ambulation tolerance but it did not preclude him from gainful employment if a sedentary job was considered.  The examiner found that the Veteran's service-connected cervical spine disability impacted his ability to work as the Veteran had limitations in overhead activities due to exacerbation of pain and in prolonged driving.  However, the disability did not preclude him from gainful employment if a sedentary job was considered and if he avoided overhead activities, heavy lifting, and repetitive use of hands.  Similarly, the examiner determined that the Veteran's service-connected lumbar spine disability impacted the Veteran's ability to work as it limited his ability to drive for prolonged periods of time and lifting heavy objects but it did not preclude him from gainful employment in a sedentary job with ergonomic measurements such as a clerical job.  The examiner opined that the Veteran had total occupational and social impairment due to his service-connected generalized anxiety disorder, noting that this disorder including in combination with his other service-connected disabilities made it very difficult for the Veteran to obtain and maintain gainful employment.  The examiner found that the Veteran's service-connected hypertension, chronic tonsillitis and rhinitis, and headaches did not preclude him from obtaining or maintaining regular gainful employment as the Veteran always had medication nearby to avoid exacerbation of symptoms.  The examiner noted that the Veteran had to avoid activities that triggered his prostrating headaches.  

The Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In the instant case, the evidence shows that the Veteran has a high school education and has an extensive background  working in construction.   The weight of the evidence shows that the severity of the Veteran's service-connected generalized anxiety disorder, lumbar myositis, cervical myositis, and right hip trochanteric bursitis renders the Veteran incapable of obtaining and retaining substantially gainful employment given his level of education, training, and work experience.  Thus, in resolving all doubt in the Veteran's favor, the Board concludes that for the period from November 29, 2011 TDIU is warranted .  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Lastly, when a veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, to include SMC.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  A May 2016 rating decision granted SMC, effective December 15, 2014, pursuant to 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) based on account of generalized anxiety disorder rated 100 percent and additional service-connected disabilities having an independent combined rating of 60 percent.  The evidence does not show nor does the Veteran contend that his service-connected disabilities cause additional loss of function that requires additional compensation under 38 C.F.R. § 3.350, beyond his grant of SMC pursuant to 38 U.S.C. § 1114(s) effective December 15, 2014.  


ORDER

Entitlement to TDIU from November 29, 2011 under 38 C.F.R. § 4.16(a) is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Prior to November 29, 2011, the Veteran did not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  His service-connected disabilities included generalized anxiety disorder rated 30 percent from June 30, 2010; migraine headaches rated 10 percent from March 1, 2005; lumbar myositis rated 20 percent from March 1, 2005; cervical myositis rated 10 percent from March 1, 2005; right hip trochanteric bursitis rated 10 percent from March 1, 2005; hypertension rated 10 percent from March 1, 2005; right elbow lateral epicondylitis rated zero percent from March 1, 2005; and chronic tonsillitis and rhinitis rated zero percent from June 30, 2010.  The Veteran had a combined 50 percent rating from March 1, 2005 and a combined 60 percent rating from June 30, 2010.  

Multiple VA examinations show that the Veteran's service-connected disabilities interfered with his ability to work.  On VA examination in January 2006, the examiner reported that the Veteran used to work in construction but due to hip and lumbosacral pain he was unable to do such work.  On VA examination in May 2008, the Veteran reported that he stopped working in construction and doing household chores due to back and neck pain.  On VA examination for mental disorders in November 2010 the examiner opined that the Veteran's service-connected generalized anxiety disorder resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  

VA's policy is to grant TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extra-schedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2013).  In the September 2013 remand the Board instructed that, if there is any period when the Veteran was unemployed and did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of Compensation Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  As the Veteran did not meet the schedular criteria for TDIU prior to November 29, 2011 and as his TDIU claim was not referred to VA's Director of Compensation Service for consideration on an extra-schedular basis there is a lack of compliance with the Board's remand directives.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The Veteran should be specifically asked to confirm whether he applied for disability benefits with the Social Security Administration (SSA) and if so, an attempt needs to be made to associate his SSA records with the file.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Issue the Veteran a VCAA notice letter pertaining to the TDIU claim remaining on appeal (entitlement to a TDIU on an extra-schedular basis prior to November 29, 2011).  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish an effective date for this claim remaining on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3. Afterwards refer the case to VA's Director of Compensation Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to November 29, 2011.

4. When the development requested has been completed, readjudicate the issue of entitlement to a TDIU on an extra-schedular basis prior to November 29, 2011.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


